Citation Nr: 9925226	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1955 to 
July 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between the 
appellant's current hypertension and inservice disease or 
injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his currently diagnosed 
hypertension had its origin in service.  In support of his 
argument, he has submitted two statements: one from a fellow 
serviceman in May 1998 that reported a history of the 
appellant having to be placed on blood pressure medication 
prior to undergoing right knee surgery in December 1955; and 
the other from his former spouse, dated in April 1998, which 
indicated that subsequent to her meeting the appellant in 
July 1958 he had demonstrated high blood pressure while they 
dated and during their marriage, which ended in 1973.  The 
former spouse reported that the appellant had been treated by 
a Dr. Folsom, a Dr. A. Jackson, and a Dr. T. Cone.  The 
appellant's representative contends that a blood pressure 
reading of 140/90 (standing) at the April 1958 separation 
examination establishes the presence of hypertension in 
service.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be established where 
all the evidence of record, including that pertinent to 
service, demonstrates that the veteran's current disability 
was incurred in service.  38 C.F.R. § 3.303(d).  
The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for hypertension.  The first element required to 
show a well-grounded claim is met because the medical 
evidence shows that the appellant is currently diagnosed with 
hypertension.  The appellant's lay statements and those of 
the fellow serviceman and his former spouse, which describe 
his high blood pressure in service and thereafter, serve to 
satisfy the second element of Caluza.  However, the third 
element of Caluza is not met because the appellant fails to 
show the required nexus between his current hypertension and 
any injury or disease in service.  There is no medical 
evidence establishing a link of the hypertension to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

The Board notes that the clinical evidence of record does not 
demonstrate the presence of hypertension until many years 
after service.  Although the service separation examination 
revealed the elevated blood pressure reading of 140/90 
(standing) noted above, the blood pressure readings sitting 
and recumbent at that examination were 138/80 and 134/76, 
respectively.  Blood pressure readings were 138/84 and 130/85 
at an October 1958 VA medical examination and 124/78 at an 
October 1963 VA medical examination.  A February 1981 report 
of private hospitalization indicated a diagnosis of essential 
hypertension, and the treating physician stated that when he 
had initially seen the appellant 10 to 12 years before he had 
had some unremitting, longstanding, severe, essential 
hypertension.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his hypertension, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of his hypertension to service.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for 
hypertension is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the March 1998 statement of the case.  In 
the event that records are obtainable from the physicians 
referred to in the statement from the appellant's former 
spouse, and such records reflect treatment and/or evaluation 
for problems with hypertension during the time frames 
pertinent to this appeal, the appellant is encouraged to 
submit such records such as would enable him to reopen his 
claim to service connect the disability at issue.  


ORDER

The claim for service connection for hypertension is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

